Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-22798-MORENO/LOUIS

  JAVIER CARDENAS, RODNEY
  AND PAMELA BAKER, MICHELLE MONGE,
  and KURT KIRTON, individually and on
  behalf of all others similarly situated,

         Plaintiffs,

  v.

  TOYOTA MOTOR CORPORATION,
  TOYOTA MOTOR SALES, U.S.A., INC.,
  TOYOTA MOTOR ENGINEERING &
  MANUFACTURING NORTH AMERICA,
  INC., and SOUTHEAST TOYOTA
  DISTRIBUTORS, LLC,

        Defendants.
  ____________________________________/

                                              ORDER

         THIS CAUSE comes before the Court upon Defendants Toyota Motor Sales, U.S.A., Inc.,

  Toyota Motor Engineer & Manufacturing North America, Inc., and Toyota Motor Corporation’s

  (collectively, “Toyota Defendants”) Second Motion to Compel (ECF No. 105); Plaintiffs Javier

  Cardenas, Rodney and Pamela Baker, Michelle Monge, and Kurt Kirton’s (collectively

  “Plaintiffs”) Motion to Compel (ECF No. 107); and the Parties’ Joint Motion to Withdrawal

  Toyota Defendants’ Motion to Compel and Section III of Plaintiffs’ Motion to Compel (ECF No.

  108). All pretrial matters have been referred to the undersigned United States Magistrate Judge by

  the Honorable Federico A. Moreno, United States District Judge (ECF No. 75). The Motions have

  been fully briefed and oral argument was conducted via video conference hearing.




                                                  1
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 2 of 7



     A. Background

         Plaintiffs bring this action individually and on behalf of all persons in the United States

  (except residents of California) who purchased or leased a 2012-2017 Toyota Camry (“Class

  Vehicles”). See Amended Complaint (ECF No. 48). Plaintiffs allege that the Class Vehicles

  contain a defect to the HVAC system, which causes a foul and toxic odor into the vehicle’s

  compartments.

         Discovery disputes have arisen from the Parties’ written discovery and document requests.

  The Toyota Defendants collectively filed a Motion to Compel (ECF No. 105); Plaintiffs similarly

  have moved to compel (ECF No. 107) supplemental responses to certain requests from Defendants

  Toyota Motor Sales, U.S.A., Inc. (“TMS”) and Toyota Motor Corporation (“TMC”). The Parties

  then jointly moved to withdraw Toyota Defendants’ Motion to Compel in its entirety, and section

  three of Plaintiff’s Motion to Compel. The Motion to Withdraw (ECF No. 108) is GRANTED and

  the Toyota Defendants’ Motion (ECF No. 105) is DENIED as withdrawn. Upon consideration

  of the motion, response, and with the benefit of oral argument and being otherwise apprised of the

  circumstances, Plaintiffs’ Motion to Compel is DENIED, for the reasons explained below.

     B. Legal Standards

         Rule 26(b)(1) of the Federal Rules of Civil Procedure governs the scope of discovery. The

  rule provides in relevant part that “[p]arties may obtain discovery regarding any nonprivileged

  matter that is relevant to any party’s claim or defense and proportional to the needs of the case,

  considering the importance of the issues at stake in the action, the amount in controversy, the

  parties’ relative access to relevant information, the parties’ resources, the importance of the

  discovery in resolving the issues, and whether the burden or expense of the proposed discovery

  outweighs its likely benefit.”



                                                  2
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 3 of 7



         Parties responding to interrogatories must answer them fully, and they must state any

  objections with specificity. Fed. R. Civ. P. 33(b)(4); S.D. Fla. LR. 26.1(e)(2)(A). The respondent

  bears the burden of establishing a lack of relevancy or some other basis for resisting

  production. Glatter v. MSC Cruises S.A., No. 18-62219-CIV, 2019 WL 1300896, at *1 (S.D. Fla.

  Feb. 7, 2019). After a properly stated objection is presented, the proponent of

  a motion to compel seeking to overrule the objection must prove the relevance of the requested

  discovery. Id. While the threshold for showing relevance is relatively low, the “proponent of a

  motion to compel discovery [still] bears the initial burden of proving that the information sought

  is relevant.” Diamond State Ins. Co. v. His House, Inc., No. 10-20039-CIV, 2011 WL 146837, at

  *5 (S.D. Fla. Jan. 18, 2011).

     C. Discussion

             1. Corrective Measures

         Plaintiffs’ Motion to Compel seeks to discover countermeasures to the HVAC odor in

  vehicles other than the Class Vehicles. Plaintiffs justify their requests on the basis that responses

  thereto will show that TMC and TMS had notice of the HVAC defect, support Plaintiffs’ RICO

  claim (fraud), and belie the defense that HVAC odor only occurs in certain geographical areas in

  the United States (ECF No. 107 at 1-2).

         TMC Interrogatory Number 11 seeks identification of “the first production month when

  each of the Countermeasures was installed as a standard feature in any Toyota vehicle sold in

  Japan.” (ECF No. 107-2 at 3). TMC objected to the requests as overly broad and not relevant in

  that it seeks information about any Toyota vehicle, including those outside the Class Vehicles

  (2012-2017 Camry vehicles sold in the United States). TMC submitted the declaration of Ichiro

  Fukumoto, General Manager at TMC, who attests that it took 50 man-hours to identify whether



                                                   3
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 4 of 7



  countermeasures related to HVAC odors were implemented in each model year of the model series

  for the Class Vehicles, and that it would take approximately the same time for TMC to identify

  that information for each model series (outside the class) and that there are approximately 45

  vehicle models sold in Japan (ECF No. 109-4). Fukumoto concludes that to identify what

  countermeasures impacting the potential for HVAC odor, if any, were implemented in all Toyota

  brand models sold in Japan would constitute “a severe and tremendous burden on TMC” (Id.).

  TMC also challenged the request because “Countermeasures” as defined could include measures

  taken by individuals or other entities; and the request is predicated on an unfounded assumption

  that the HVAC systems in all vehicles are the same as those of the Class Vehicles.

         TMC has met its burden in substantiating its objections, in particular, that the requested

  information is overly broad, not relevant, and that production of information would be overly

  burdensome, requiring hundreds of hours to determine if any countermeasures were ever

  implemented. Thus, the burden shifts to Plaintiffs to demonstrate why their Motion to Compel

  should be granted.

         Here, Plaintiffs have not advanced a factual basis for seeking to compel TMC to investigate

  and disclose the information sought, that is, the month during which unspecific countermeasures

  for HVAC systems were implemented for the Class Vehicles or other models. Plaintiffs contend

  that finding out whether countermeasures were implemented would show that TMC had notice of

  the HVAC defect in the Class Vehicles and would support their fraud claim. Plaintiffs’ justification

  reveals its deficiency: the request does not ask whether any countermeasures were in fact

  implemented but rather assumes, without any factual basis, that they were and asks TMC to

  pinpoint the time when the countermeasures were first implemented. At the hearing, counsel

  further argued that this information is relevant to discovering whether Defendants had available



                                                   4
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 5 of 7



  countermeasures and why they were not sooner implemented. Without this factual predicate, the

  request is fishing for information that may be helpful in proving their claims, but as phrased does

  not seek to discovery information that is relevant to Plaintiffs’ claims.

          Plaintiffs additionally justify the requests as relevant to disproving TMC’s asserted

  explanation, that the HVAC defect was regional (predominantly in the South East region of the

  United States), if the response reveals that TMC implemented countermeasures to vehicles

  intended for sale in Japan. It should be here noted that TMC does not dispute that it had knowledge

  of the potential for HVAC odor in the Class Vehicles, which has been demonstrated through other

  documents received through discovery (ECF No. 109 at 4). The record does not support a factual

  basis for Plaintiffs’ assumption here that all Toyota vehicles, wherever sold, shared the same

  HVAC system as the systems in the Class Vehicles. Gibson v. Ford Motor Co., 510 F. Supp. 2d

  1116, 1120 (N.D. Ga. 2007) (finding that plaintiffs could not discover information of vehicles

  outside the class vehicles because plaintiffs had not shown that components of different models

  shared the characteristics at issue in the class vehicles).

          Plaintiff similarly moves to compel from Defendant TMS complete responses to

  Interrogatory Number 7, which seeks identification of the first production month when each of the

  countermeasures was installed as a standard feature in Camry model vehicles that are not Class

  Vehicles; and Document Request Number 32, which seeks “[d]ocuments sufficient to show the

  timeline for implementation of HVAC odor countermeasures in Japan-bound Class Vehicles,

  including but not limited to Park Fresh Logic, Komori Logic, Afterblow technology and

  installation of Charcoal Filters.” TMS opposed production because the request was overly broad,

  disproportionate to the needs of the case, and seeking irrelevant information. For the same reasons,

  Plaintiffs have not met their burden to show that the discovery here sought is relevant to their



                                                     5
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 6 of 7



  claims.

            TMS Document Request Number 18 requests “all marketing surveys, analysis, and other

  documents discussing or related to costs of service and repair as an item that influences purchase

  for the Class Vehicles.” (ECF No. 107-2 at 12). TMS objected to production on the basis that the

  request is overly broad and unfocused, having no relationship to HVAC odor or systems. In its

  Motion, Plaintiffs contends this request is relevant to proving the feasibility of countermeasures

  studied by TMS specific to the Class Vehicles. The request however is not focused, and seeks

  information regarding all repairs that could influence the purchase of the Class Vehicles, without

  defining the repairs it seeks information about or how those repairs are related to the alleged defect.

  Accordingly, the Motion is denied on this ground.

               2. Class Dealer Invoice Price

            Plaintiffs also seek information regarding dealer invoice price for each Class Vehicle sold.

  Plaintiffs characterize “dealer invoice information,” as “the price dealers paid Toyota for the Class

  Vehicles.” (ECF No. 107 at 4). Plaintiffs justify their request, TMS Document Request Number 1,

  as relevant to aid Plaintiffs in assessing damages in this case based on the theory that Class

  Members overpaid for each of the Class Vehicles because they paid a market price for a non-

  defective vehicle and yet, they in fact received a defective one. Plaintiffs aver that their expert

  intends to conduct a consumer survey to determine the damages related to reduced market value

  by finding the difference in the value of Class Vehicles with defective HVAC systems and Class

  Vehicles without the defect (“conjoint analysis”) and proffer that the dealer invoices will be used

  to ensure accuracy of the survey data.

            TMS opposes production as not relevant because the price a dealer paid for a vehicle does

  not reflect the price a consumer paid or would have paid (ECF No. 109 at 5). TMS primarily argues



                                                     6
Case 1:18-cv-22798-FAM Document 111 Entered on FLSD Docket 09/03/2020 Page 7 of 7



  that dealer prices are not “real world prices,” and thus an analysis premised on how much a dealer

  paid for a Class Vehicle will not yield a reliable amount of consumer damages. At the hearing,

  counsel argued that Plaintiffs had failed to advance evidence in support of the request, specifically,

  a declaration from the anticipated expert proffering the necessity of dealer pricing for his damages

  analysis. While Plaintiffs’ burden on a motion to compel is not generally an evidentiary burden,

  counsel’s challenge focuses on the absence of factual bases predicating Plaintiffs’ request. The

  relevance of the discovery sought is not based on the Complaint allegations (or at least none are

  identified by Plaintiffs’ counsel in support) but rather, the information is sought to provide a metric

  of accuracy for Plaintiffs’ proffered expert analysis. Yet Plaintiffs have not provided sufficient

  facts for the undersigned to assess the unsubstantiated assertion that the data sought is indeed

  needed for the conjoint analysis. It is not an intuitive nexus; Plaintiffs proffer that their expert will

  use the prices paid by the dealer as a floor for the price paid by the class members. The adequacy

  of this correlation is not here decided; this is not the motion in limine. Notwithstanding, it was

  Plaintiffs’ burden to substantiate their assertion that the documents sought, revealing dealer

  pricing, is relevant to the proffered use, and they have not done so. Accordingly, the Motion is

  denied on this ground.

          DONE and ORDERED in Chambers in Miami, Florida, on this 3rd day of September,

  2020.

                                                          _______________________________
                                                          LAUREN F. LOUIS
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     7
